DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/18/22 have been fully considered but they are not persuasive. The Applicant argues that Benson fails to disclose non-contacting sensors.  The Examiner respectfully disagrees.  The sensors of Benson do not physically contact the skin the patient and therefore are considered non-contacting.  This is further taught in figures 16 and 17 of Benson.  The sensors are embedded within a seat and positioned remote of the patient by the seat trim and multiple clothing layers.  It is noted that the trim and clothing layers position the sensor within an operational distance of the user.  It is further noted that in in their response, the Applicants pointed to paragraph 55 of their specification, discussing that embedded sensors in beds are non-contact sensors.  Therefore, since the embedded sensors of Benson do not contact the user’s skin and since the Applicant’s specification clearly discloses that the embedded sensors meet the claimed limitations, the rejections stand.  
It is noted that the Applicant points to parts of the specification regarding specific sensors.  This argument is moot as the claims are not directed toward any specific sensors.  
Regarding the dependent claims and 103 rejections, the Applicant argues that since Benson fails to teach the independent claims, the dependent claims and 103 rejections are invalid and therefore are allowable.  The Examiner respectfully disagrees for the reasons stated above.  Therefore, the rejections stand.
The Applicant’s amendment to claim 7 is valid and the objection to claim 7 has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. (U.S. Pub. 2016/0354027 hereinafter “Benson”).
Regarding claim 1, Benson discloses a method for predicting emotional state by monitoring a non-recumbent subject outside a medical institution (e.g. see Fig. 1; “car seat”), the method comprising: (a) placing a non-contacting physiologic sensor within operational distance of the subject (24, 26, 31 and 32); (b) gathering, using said non-contacting physiologic sensor, data pertaining to at least one parameter selected from the group consisting of heart rate, respiration and body- vibrations (e.g. 61; “heart rate”); (c) determining from the data at least one physiological parameter selected from the group: heart rate variability, respiration rate variability, Cardiac Output calculation, respiration volume and combinations thereof (e.g. 65; “heart rate variability”), and (d) inferring said emotional state of said subject (e.g. 64; “stress”).
Regarding claim 2, Benson further discloses logging on a common timeline at least one of: data for each of said at least one parameter, and said non-physiologic data on said common timeline (e.g. Fig. 21).
Regarding claim 3, Benson further discloses using a data processor to calculate at least one of: a coefficient based on two or more of said parameters (e.g. Fig. 13), and a rate of change for one or more of said parameters (e.g. ¶230).
Regarding claim 4, Benson further discloses wherein said sensor is integrated into a seat (e.g. see Fig. 1).
Regarding claim 5, Benson further discloses placing one or more additional non-contacting physiologic sensors (e.g. 24, 26, 31, 32) within operational distance of said healthy subject (e.g. see Fig. 1).
Regarding claim 6, Benson further discloses activating said sensor only when said subject is within said operational distance (e.g. ¶¶ 2, 12, 61, 65, 138, 147; “activate when subject is within a distance near the sensor to receive data”).
Regarding claim 7, Benson discloses an article of furniture for predicting emotional state of a subject, the article of furniture comprising: (a) a seating platform (e.g. 10); and (b) a non-contacting physiologic sensing apparatus (e.g. 24, 26, 31, 32) operable to monitor a subject sitting in said seating platform and to gather data pertaining to at least one physiological parameter of said subject selected from a group consisting of: heart rate, respiration, body-vibrations, heart rate variability, respiration rate variability, cardiac output calculation, respiration volume and combinations thereof (e.g. 61, 65).
Regarding claim 8, Benson further discloses wherein said at least one non-contacting physiologic sensing apparatus comprises at least one parameter sensor installed at a location selected from the group consisting of within said seating platform, below said seating platform, and on an edge of said seating platform (e.g. see Fig. 1).
Regarding claim 9, Benson further discloses at least one additional feature selected from: a back support (e.g. 14), an armrest, a seat belt, a head rest, a footrest and combinations thereof, and wherein said non-contacting physiologic sensing apparatus (e.g. 24, 26) is incorporated into said additional feature (e.g. see Fig. 1).
Regarding claim 10, Benson further discloses wherein said at least one non-contacting physiologic sensing apparatus comprises at least two parameter sensors installed at different locations on said furniture (e.g. 24, 26, 31, 32; see Fig. 1).
Regarding claim 12, Benson further discloses wherein said at least one non-contacting physiologic sensing apparatus further comprises an occupancy detector that activate a parameter sensor only when said seat is occupied (e.g. ¶147).
Regarding claim 13, Benson further discloses that the article of furniture of claim 7 for predicting emotional state of a subject, the article further comprising at least one of: an image capture sensor configured and operable to record visual indications of the subject (e.g. ¶158); and a microphone configured and operable to record audio indications of the subject (e.g. ¶158).
Regarding claim 14, Benson further discloses the article of furniture (e.g. 10) of claim 7; (b) a first memory buffer receiving a time stamped output from a non-contacting physiologic sensor monitoring a subject exposed to time stamped content (e.g. ¶66; “sensed first time” ; “wherein the signals are time domain based and processed via a computer with a clock”); (c) a second memory buffer containing said time stamped content (e.g. ¶66; “sensed second time”; “wherein the signals are time domain based and processed via a computer with a clock”); and (d) a temporal registration module registering said time stamped output on said time stamped content to produce a log file of physiologic responses to said content (e.g. ¶¶66, 128; “wherein the two sensed data times signals are sent to the adc then the computer for saving and displaying”). 
Regarding claim 15, Benson further discloses wherein said a temporal registration module employs at least one clock selected from the group consisting of a clock embedded in said content, a clock associated with said sensor and a clock providing an output signal to both said sensor and a content presentation device (e.g. ¶¶66, 128; “wherein the two sensed data times signals are sent to the adc then the computer for saving and displaying”).
Regarding claim 16, Benson further discloses a presentation module that presents said time stamped output from said non-contacting physiologic sensor concurrently with said content (e.g. ¶¶66, 128; “wherein the two sensed data times signals are sent to the adc then the computer for saving and displaying”).
Regarding claim 17, Benson further discloses wherein said presentation module presents said time stamped output from said non-contacting physiologic sensor graphically (e.g. 838; ¶¶66, 128; “wherein the two sensed data times signals are sent to the adc then the computer for saving and displaying”).
Regarding claim 18, Benson further discloses wherein said presentation module presents said time stamped output from said non-contacting physiologic sensor numerically(e.g. 838; ¶¶66, 128; “wherein the two sensed data times signals are sent to the adc then the computer for saving and displaying”).
Regarding claim 19, Benson further discloses a data processor which calculates a coefficient based on two or more of said physiological parameters (e.g. 822; see Fig. 13).
Regarding claim 20, Benson further discloses a data processor which calculates a rate of change for one or more of said physiological parameters (e.g. 822; ¶230).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (U.S. Pub. 2016/0354027 hereinafter “Benson”).
Regarding claim 11, Benson discloses the claimed invention but does not disclose expressly how the sensors are attached.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensor attachment as taught by Benson, with reversible attachment since it was known in the art that sensor wear out and it would be obvious to allow for the sensors to be replaceable especially in a reusable device such as a car seat. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Primary Examiner, Art Unit 3792